DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2021 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-10, 12-23, 25-27,29- 30 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by REUVEN et al. (US 20150049843 A1; hereinafter as “REUVEN”).

Examiner’s note: in what follows, references are drawn to REUVEN unless otherwise mentioned.

With regard to independent claims: 
Regarding claim 1, REUVEN teaches a first wireless communication device (Fig. 4: receiver 400:  [0031]) for wireless communication, comprising: 
a memory (receiver device with memory: [0013], [0017], [0026]); and 
one or more processors (Fig. 4 : processors 408, 406, 410), coupled to the memory (always memory and processors are interconnected), configured to: 
receive an indication of a power amplifier nonlinearity state to use for transmitting a communication to a second wireless communication device (==transmitter, fig. 2 element 2000) (see Fig. 1-3; power amplifier; nonlinear response of power amplifier in amplified output signal: [0014]; fig. 4 receiver 400/ digital baseband processing circuitry 404   receives “signal 518 over the channel and process the signal to output corresponding digital baseband signal 519”: [0031]; Aforesaid receiver 400/ digital baseband processing circuitry 404  “process the digital baseband signal 519 to recover information carried in the signal. The digital baseband processing circuitry 404 comprises symbol determination circuitry 408, nonlinearity and CFR modeling circuitry 406, and decoder 410”: [0032]; aforesaid , digital baseband processing circuitry 404  determines nonlinearity of the signal: [0033];”Separation of the nonlinear handling between transmitter and receiver may provide optimal system gain performance (i.e., power backoff and sensitivity) by effective load balance between transmitter and receiver”: [0027]); and
 transmit the communication based at least in part on the indication of the power amplifier nonlinearity state (“the level and/or other characteristics of the nonlinear distortion and indicate it back to the transmitter”:  [0026]; Separation of the nonlinear handling between transmitter and receiver may provide optimal system gain performance (i.e. ,power backoff and sensitivity) by effective load balance between transmitter and receiver: [0027]).

Regarding claim 9, REUVEN teaches, first wireless communication device (Fig. 4: receiver 400) for wireless communication (receiver in  wireless communication: [0037]-[0039]), comprising: 
a memory (memory are interconnected); and 
one or more processors (Fig. 4 : processors 408, 406, 410), coupled to the memory (see Fig. 4, where memory and processors are interconnected), configured to: 
receive, from a second wireless communication device (==transmitter: “integrated on a single silicon die with the transmitter 2000) and/or in a remote receiver (e.g., if transmitter 2000”:  [0022]), an indication of a power amplifier nonlinearity state used by the second wireless communication device to transmit a communication(see Fig. 1-3; power amplifier; nonlinear response of power amplifier in amplified output signal: [0014]; fig. 4 receiver 400/ digital baseband processing circuitry 404   receives “signal 518 over the channel and process the signal to output corresponding digital baseband signal 519”: [0031]; Aforesaid receiver 400/ digital baseband processing circuitry 404  “process the digital baseband signal 519 to recover information carried in the signal. The digital baseband processing circuitry 404 comprises symbol determination circuitry 408, nonlinearity and CFR modeling circuitry 406, and decoder 410”: [0032]; aforesaid , digital baseband processing circuitry 404  determines nonlinearity of the signal: [0033];”Separation of the nonlinear handling between transmitter and receiver may provide optimal system gain performance (i.e., power backoff and sensitivity) by effective load balance between transmitter and receiver”: [0027]); “nonlinear circuitry 2006 may be indicated to the receiver side to maintain detection performance”:  [0028]); and 
estimate a nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state (aforesaid “receiver 400 may generate (==estimate) the nonlinearity model and/or determine the CFR algorithm based on parameters characterizing nonlinearity and/or crest factor reduction algorithm of the transmitter from which the signal 518 originated.”: “parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002. Such characteristics may, for example, be transmitted to the receiver 400 during connection setup (e.g., in preambles or headers, via a low-bandwidth out-of-band control channel, and/or the like).”: [0036]).

Regarding claim 16, REUVEN teaches, a first wireless communication device (Fig. 2: element: 2000), comprising for wireless communication (wireless communication use this device : [0037]-[0039]), comprising: 
a memory (transmitter with memory: [0017]); and 
one or more processors (fig. 2 elements 2002, 2004, 2006, 2014, 2012), coupled to the memory (fig. 2 all the elements are interconnected), configured to:
 transmit, to a second wireless communication device (fig. 4 element 400 receiver), an indication of a power amplifier nonlinearity state used to transmit a communication (aforesaid with DPP circuitry 2002 in fig. 2:  “The adaptation of the DPP circuitry 2002 (CFR and/or predistortion), the circuitry 2004, and/or the nonlinear circuitry 2006 may be indicated to the receiver side to maintain detection performance: [0028]); and 
transmit, to the second wireless communication device (fig. 4 element 400 receiver), the communication based at least in part on the power amplifier nonlinearity state (“a first subset of the plurality of terms may be accounted for in the DPP circuitry 2002 of the transmitter and a second subset of the plurality of terms may be accounted for in the digital baseband processor of the receiver”:  [0027]; “The parameters may, for example, be injected into a preamble of a signal sent to be sent to a partner receiver, and/or into headers of messages to be sent to a partner receiver.”: [0028]).

Regarding claim 22, REUVEN teaches a first wireless communication device for wireless communication (Fig. receiver 400;  which is in use for wireless communication: [0037]-[0039]), comprising: a memory (receiver device with memory: [0013], [0017], [0026 and 
one or more processors (Fig. 4 : processors 408, 406, 410), coupled to the memory (always memory and processors are interconnected), configured to: 

transmit, to a second wireless communication device (==transmitter, Fig. 2 element 2000), an indication of a power amplifier nonlinearity state to use for transmitting a communication to the first wireless communication device (see Fig. 1-3; power amplifier; nonlinear response of power amplifier in amplified output signal: [0014]; fig. 4 where receiver 400 receives/senses “the level and/or other characteristics of the nonlinear distortion and indicate it back to the transmitter”: [0026]); and 
estimate a nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state (aforesaid “receiver 400 may sense the level and/or other characteristics of the nonlinear distortion and indicate it back to the transmitter (via an in-band or out-of-band control channel) such that the transmitter may use if for configuring the DPP circuitry 2002 and nonlinear circuitry 2006”:  [0026]).

With respect to dependent claims: 
Regarding claim 2, REUVEN teaches the first wireless communication device (Fig. 4: receiver 400:  [0031])  of claim 1, wherein the indication of the power amplifier nonlinearity state comprises one or more of: 
an identification of the power amplifier nonlinearity state to use for transmitting the communication, 
an indication to use a same set of power amplifier parameters for a series of transmitted communications, or 
a threshold amount of allowable modifications to a set of power amplifier parameters for a series of transmitted communications (“the receiver 400 may generate the nonlinearity model and/or determine the CFR algorithm based on parameters characterizing nonlinearity  of the transmitter. Such characteristics may include, for example, parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002”: [0036]).
Regarding claim 3, REUVEN teaches the first wireless communication device (Fig. 4: receiver 400:  [0031])  of claim 2, 
wherein the indication of the power amplifier nonlinearity state is to be applied to the series of transmitted communications based at least in part on one or more of: 
an indicated number of transmissions to include in the series of transmitted communications, 
a configured number of transmissions to include in the series of transmitted communications, an indicated amount of time in which transmissions are to be included in the series of transmitted communications, 
a configured amount of time in which transmissions are to be included in the series of transmitted communications, or all transmissions for one or more channels until reception of an additional indication of the power amplifier nonlinearity state (“The receiver 400 may generate the nonlinearity model and/or determine the CFR algorithm based on parameters characterizing nonlinearity and/or crest factor reduction algorithm of the transmitter from which the signal 518 originated”: [0036];  “The transmitter 2000 may be operated in its nonlinear range and introduce nonlinear distortion that reduces the signal-to-noise ratio (or EVM) of the transmitted signal as long as the signal meets the in-band and out-of-band spectral constraints: [0026])

Regarding claim 5, REUVEN teaches the first wireless communication device of claim 1, wherein the power amplifier nonlinearity state comprises a power amplifier transmission configuration indicator state (Fig. 1 shows  saturation or compression signal level: [0017]).

Regarding claim 6, REUVEN teaches, the first wireless communication device of claim 1, wherein the indication of the power amplifier nonlinearity state includes one or more of: a first indication of a first power amplifier state for a first channel, or a second indication of a second power amplifier state for a second channel (power amplifier in nonlinear stats shows in multiple adjacent channels : [0015]).

Regarding claim 7, REUVEN teaches, the first wireless communication device of claim 1, wherein the power amplifier nonlinearity state is based at least in part on one or more of: a transmission port used to transmit the communication, a transmission beam used to transmit the communication, a power amplifier gain state used to transmit the communication, or a power amplifier supply voltage state used to transmit the communication (“characteristics may include, for example, parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002”: [0036]).

Regarding claim 8, REUVEN teaches, the first wireless communication device of claim 1, wherein the one or more processors are further configured to: transmit an indication of a capability of the first wireless communication device to transmit the communication based at least in part on the indication of the power amplifier nonlinearity state (“the transmitter 2000 begins connection setup with a receiver partner such as 400 of FIG. 4.” “the transmitter 2000 determines whether the receiver partner has nonlinearity modeling capabilities…”: [0052]).

Regarding claim 10, REUVEN teaches, the first wireless communication device of claim 9, wherein the one or more processors are further configured to one or more of: perform digital post distortion correction for the communication based at least in part on estimating the nonlinearity of the communication; or transmit, to the second wireless communication device, an indication of an estimated nonlinearity of the communication (aforesaid “receiver 400 may generate (==estimate) the nonlinearity model and/or determine the CFR algorithm based on parameters characterizing nonlinearity and/or crest factor reduction algorithm of the transmitter from which the signal 518 originated.”: “parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002. Such characteristics may, for example, be transmitted to the receiver 400 during connection setup (e.g., in preambles or headers, via a low-bandwidth out-of-band control channel, and/or the like).”: [0036]).

Regarding claim 12, REUVEN teaches, the first wireless communication device of claim 9, wherein the indication of the power amplifier nonlinearity state comprises one or more of: an identification of the power amplifier nonlinearity state used to transmit the communication, an indication that a same set of power amplifier parameters is used for a series of transmitted communications, or an indication of an amount of modifications to a set of power amplifier parameters, from a previously transmitted communication, to be applied to a transmission of the communication (“The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104.””operating region falls predominantly within the linear portion of the amplifier gain curve. However, this back-off negatively impacts the efficiency (average output power to power consumption ratio) of the amplifier. Thus, methods that enhance the efficiency of the power amplifiers and allow operation closer to its saturation level are desired”:[0015]).

Regarding claim 13, REUVEN teaches, the first wireless communication device of claim 12, wherein the indication of the power amplifier nonlinearity state is to be applied to the series of transmitted communications based at least in part on one or more of: an indicated number of transmissions to include in the series of transmitted communications, a configured number of transmissions to include in the series of transmitted communications, an indicated amount of time in which transmissions are to be included in the series of transmitted communications, a configured amount of time in which transmissions are to be included in the series of transmitted communications, or all transmissions for one or more channels until reception of an additional indication of the power amplifier nonlinearity state (“The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104.””operating region falls predominantly within the linear portion of the amplifier gain curve. However, this back-off negatively impacts the efficiency (average output power to power consumption ratio) of the amplifier. Thus, methods that enhance the efficiency of the power amplifiers and allow operation closer to its saturation level are desired”:[0015]).

Regarding claim 14, REUVEN teaches, the first wireless communication device of claim 9, wherein the power amplifier nonlinearity state comprises a power amplifier transmission configuration indicator state (Fig. 1 shows  saturation or compression signal level: [0017]).

Regarding claim 15, REUVEN teaches, the first wireless communication device of claim 9, wherein the indication of the power amplifier nonlinearity state includes one or more of: a first indication of a first power amplifier state for a first channel, or a second indication of a second power amplifier state for a second channel (power amplifier in nonlinear stats shows in multiple adjacent channels : [0015]).

Regarding claim 18, REUVEN teaches wherein the indication of the power amplifier nonlinearity state comprises one or more of: an identification of the power amplifier nonlinearity state used to transmit the communication, an indication that a same set of power amplifier parameters is used for a series of transmitted communications, or an indication of an amount of modifications to a set of power amplifier parameters, from a previously transmitted communication, to be applied to a transmission of the communication (“use of same power amplifier; “small magnitude is virtually constant ” : [0014]; see Fig. 1: 1dB different between ideal and actual power”: “The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104. The nonlinear distortion introduces out-of-band signal components that corrupt services operating over adjacent channels”: [0015]).
Regarding claim 19, REUVEN teaches, the first wireless communication device comprising of claim 18, wherein the indication of the power amplifier nonlinearity state is to be applied to the series of transmitted communications based at least in part on one or more of: an indicated number of transmissions to include in the series of transmitted communications, a configured number of transmissions to include in the series of transmitted communications, an indicated amount of time in which transmissions are to be included in the series of transmitted communications, a configured amount of time in which transmissions are to be included in the series of transmitted communications, or all transmissions for one or more channels until reception of an additional indication of the power amplifier nonlinearity state (“The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104.””operating region falls predominantly within the linear portion of the amplifier gain curve. However, this back-off negatively impacts the efficiency (average output power to power consumption ratio) of the amplifier. Thus, methods that enhance the efficiency of the power amplifiers and allow operation closer to its saturation level are desired”:[0015]).

Regarding claim 20, REUVEN teaches, the first wireless communication device comprising of claim 16, wherein the power amplifier nonlinearity state comprises a power amplifier transmission configuration indicator state (Fig. 1 shows  saturation or compression signal level: [0017]).

Regarding claim 21, REUVEN teaches, the first wireless communication device comprising of claim 16, wherein the indication of the power amplifier nonlinearity state includes one or more of: a first indication of a first power amplifier state for a first channel, or a second indication of a second power amplifier state for a second channel (power amplifier in nonlinear stats shows in multiple adjacent channels : [0015]).

Regarding claim 23, REUVEN teaches, the first wireless communication device of claim 22, wherein the one or more processors are further configured to one or more of: perform digital post distortion correction for the communication based at least in part on estimating the nonlinearity of the communication; or transmit, to the second wireless communication device, an indication of an estimated nonlinearity of the communication (aforesaid “receiver 400 may generate (==estimate) the nonlinearity model and/or determine the CFR algorithm based on parameters characterizing nonlinearity and/or crest factor reduction algorithm of the transmitter from which the signal 518 originated.”: “parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002. Such characteristics may, for example, be transmitted to the receiver 400 during connection setup (e.g., in preambles or headers, via a low-bandwidth out-of-band control channel, and/or the like).”: [0036]).

Regarding claim 25, REUVEN teaches, the first wireless communication device of claim 22, wherein the indication of the power amplifier nonlinearity state comprises one or more of: an identification of the power amplifier nonlinearity state to use for transmitting the communication, an indication to use a same set of power amplifier parameters for a series of transmitted communications, or a threshold amount of allowable modifications to a set of power amplifier parameters for a series of transmitted communications (“The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104.””operating region falls predominantly within the linear portion of the amplifier gain curve. However, this back-off negatively impacts the efficiency (average output power to power consumption ratio) of the amplifier. Thus, methods that enhance the efficiency of the power amplifiers and allow operation closer to its saturation level are desired”:[0015]).

Regarding claim 26, REUVEN teaches, the first wireless communication device of claim 25, wherein the indication of the power amplifier nonlinearity state is to be applied to the series of transmitted communications based at least in part on one or more of: an indicated number of transmissions to include in the series of transmitted communications, a configured number of transmissions to include in the series of transmitted communications, an indicated amount of time in which transmissions are to be included in the series of transmitted communications, a configured amount of time in which transmissions are to be included in the series of transmitted communications, or all transmissions for one or more channels until reception of an additional indication of the power amplifier nonlinearity state (“The nonlinear portion (e.g., using the 1 dB compression point as a reference, the portion to the right of the 1 dB compression point) of the amplifier output versus input power curve is normally located at relatively high output power levels, as the amplifier response approaches the saturation level 104.””operating region falls predominantly within the linear portion of the amplifier gain curve. However, this back-off negatively impacts the efficiency (average output power to power consumption ratio) of the amplifier. Thus, methods that enhance the efficiency of the power amplifiers and allow operation closer to its saturation level are desired”:[0015]).

Regarding claim 27, REUVEN teaches ,the first wireless communication device of claim 22, wherein the power amplifier nonlinearity state comprises a power amplifier transmission configuration indicator state (Fig. 1 shows  saturation or compression signal level: [0017]).

Regarding claim 29, REUVEN teaches, the first wireless communication device of claim 22, wherein the power amplifier nonlinearity state is based at least in part on one or more of: a transmission port used to transmit the communication, a transmission beam used to transmit the communication, a power amplifier gain state used to transmit the communication, or a power amplifier supply voltage state used to transmit the communication (“characteristics may include, for example, parameters (e.g., gain, 1 dB compression point, power backoff, etc.) characterizing a power amplifier of the nonlinear gain circuitry 2006 and/or parameters (e.g., complex coefficients of the expression p, input power at which signal is clipped, output power level to which the signal is clipped, etc.) characterizing the DPP circuit 2002”: [0036]).

Regarding claim 30, REUVEN teaches, the first wireless communication device of claim 22, wherein the one or more processors are further configured to: receive an indication of a capability of the second wireless communication device to transmit the communication based at least in part on the indication of the power amplifier nonlinearity state. receiving an indication of a capability of the second wireless communication device to transmit the communication based at least in part on the indication of the power amplifier nonlinearity state (“the transmitter 2000 begins connection setup with a receiver partner such as 400 of FIG. 4.” “the transmitter 2000 determines whether the receiver partner has nonlinearity modeling capabilities…”: [0052]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4,  are rejected under 35 U.S.C. 103 as being unpatentable over REUVEN  et al. (US 20150049843 A1; hereinafter as “REUVEN  ”) in view of VERMANI et al. (US 20110164576 A1; hereinafter as “VERMANI”).

Regarding claim 4, REUVEN teaches claim 1 as above. REUVEN does not expressively teach, wherein the indication of the power amplifier nonlinearity state indicates to use a same set of power amplifier parameters for a series of transmitted communications, and wherein the one or more processors are further configured to determine a transmission power for respective transmissions of the series of transmitted communications based at least in part on a same pathloss measurement.

VERMANI, in the same field of endeavor, discloses: 
wherein the indication of the power amplifier nonlinearity state indicates to use a same set of power amplifier parameters for a series of transmitted communications, and wherein the one or more processors are further configured to determine a transmission power for respective transmissions of the series of transmitted communications based at least in part on a same pathloss measurement (the access point calculates a plurality of required transmit power values to achieve the desired SINR value for each of the users based on the heuristic algorithm that takes into account the practical system constraints such as path-loss value,… power amplifier non-linearity ..”:   [0049], [0053]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of REUVEN to include  the above recited limitations as taught by VERMANI. The suggestion/motivation to do so would have been to reduce computational complexity  (VERMANI; [00053]).

Claims 11, 17, 24, 28  are rejected under 35 U.S.C. 103 as being unpatentable over REUVEN  et al. (US 20150049843 A1; hereinafter as “REUVEN  ”) in view of Stopler et al. (US 20160241359 A1; hereinafter as “Stopler”).

Regarding claim 11, REUVEN teaches claim 9 as above. REUVEN does not expressively teach, wherein the one or more processors, to estimate the nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state, are configured to: estimate the nonlinearity based at least in part on pilot measurements of one or more additional communications transmitted by the second wireless communication device.

Stopler, in the same field of endeavor, discloses: 
wherein the one or more processors, to estimate the nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state, are configured to: estimate the nonlinearity based at least in part on pilot measurements of one or more additional communications transmitted by the second wireless communication device.(“the adjustment of the one or more components may be controlled based on order of a modulation constellation used for generation of the symbol. The adjustment of the one or more components may be controlled based on a determination of interference present at a receiver to which said symbol is to be transmitted.”: [0122];   “The at least one nonlinear circuit may comprise a power amplifier and/or a digital pre-distortion circuit. The at least one nonlinear circuit may comprise a digital nonlinear function circuit configured to compress a signal to be transmitted prior to input of the signal to be transmitted to a power amplifier of the transmitter. The said generation of the pre-distortion signal may be based on a seeking of a minimum, maximum, or desired value (e.g., above or below a threshold) of a performance metric. The transmitter may comprise a pilot distortion circuit (e.g., bin mapper 116 or multiplier 390) operable to distort pilots of said symbol.”: [0123]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of REUVEN to include  the above recited limitations as taught by Stopler. The suggestion/motivation to do so would have been to improve the functionally of integrated circuit or chip  (Stopler; [0127]).

Regarding claim 17, REUVEN teaches claim 16 as above. REUVEN does not expressively teach, wherein the one or more processors are further configured to: receive an indication of an estimated nonlinearity of a transmission port used to transmit the communication, wherein the estimated nonlinearity of the transmission port is based at least in part on the indication of the power amplifier nonlinearity state .

Stopler, in the same field of endeavor, discloses: 
wherein the one or more processors are further configured to: receive an indication of an estimated nonlinearity of a transmission port used to transmit the communication, wherein the estimated nonlinearity of the transmission port is based at least in part on the indication of the power amplifier nonlinearity state  (Fig. 3A-3C: Digital nonlinear Function (DNF) which estimate nonlinear distortion: [0111]-[0112]; see Fig. 2 DFP circuit 102 “optimized to compress the transmitted signal to limit out-of-band distortion introduced by the Power Amplifier (e.g. reducing cubic metric) and maximize receiver performance.”: [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of REUVEN to include  the above recited limitations as taught by Stopler. The suggestion/motivation to do so would have been to improve the functionally of integrated circuit or chip  (Stopler; [0127]).

Regarding claim 24, REUVEN teaches claim 22 as above. REUVEN does not expressively teach, wherein the one or more processors, to estimate the nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state, are configured to: estimate the nonlinearity based at least in part on pilot measurements of one or more additional communications transmitted by the second wireless communication device.

Stopler, in the same field of endeavor, discloses: 
wherein the one or more processors, to estimate the nonlinearity of the communication based at least in part on the indication of the power amplifier nonlinearity state, are configured to: estimate the nonlinearity based at least in part on pilot measurements of one or more additional communications transmitted by the second wireless communication device.(“the adjustment of the one or more components may be controlled based on order of a modulation constellation used for generation of the symbol. The adjustment of the one or more components may be controlled based on a determination of interference present at a receiver to which said symbol is to be transmitted.”: [0122];   “The at least one nonlinear circuit may comprise a power amplifier and/or a digital pre-distortion circuit. The at least one nonlinear circuit may comprise a digital nonlinear function circuit configured to compress a signal to be transmitted prior to input of the signal to be transmitted to a power amplifier of the transmitter. The said generation of the pre-distortion signal may be based on a seeking of a minimum, maximum, or desired value (e.g., above or below a threshold) of a performance metric. The transmitter may comprise a pilot distortion circuit (e.g., bin mapper 116 or multiplier 390) operable to distort pilots of said symbol.”: [0123]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of REUVEN to include  the above recited limitations as taught by Stopler. The suggestion/motivation to do so would have been to improve the functionally of integrated circuit or chip  (Stopler; [0127]).

Regarding claim 28, REUVEN teaches claim 22 as above. REUVEN does not expressively teach, wherein the one or more processors, to transmit the indication of the power amplifier nonlinearity state, are configured to: transmit the indication of the power amplifier nonlinearity state via one or more of: a downlink control information message, a sidelink control information message, radio resource control signaling, or one or more medium access control elements.

Stopler, in the same field of endeavor, discloses: 
wherein the one or more processors, to transmit the indication of the power amplifier nonlinearity state, are configured to:
  transmit the indication of the power amplifier nonlinearity state via one or more of: a downlink control information message, a sidelink control information message, radio resource control signaling, or one or more medium access control  elements (“The power amplifier (PA) 130 is operable to transmit the OFDM symbol onto a wired, wireless, or optical communication medium.”: [0030]; control  see fig. 1-2 transmit power amplifier nonlinear state from base station to user equipment:  : [0031]-[0032]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of REUVEN to include  the above recited limitations as taught by Stopler. The suggestion/motivation to do so would have been to improve the functionally of integrated circuit or chip  (Stopler; [0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /M Mostazir Rahman/ Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411